Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted was filed along with the mailing date of the application on June 19, 2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
3.	Claims 1-6, 8, 9, 11, 13, 15, and 17-19 are objected to because of the following informalities:  j, and k values should be defined in the claim(example: j and k, an integer value equal to or greater than two).  Appropriate correction is required.

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 2, 13, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al.(US 2013/0002616 A1)(herein after Kim).

Regarding claim 1, Kim teaches a display device(organic light emitting diode display, Para-3; display device 300, fig.13, Para-93) comprising:

a (k-l)-th scan line(scan line Sn-1, fig.13) and a k-th scan line (scan line Sn, fig.13) which are parallel to each other (fig.13, Para-94);

a j-th data line(data line Dm, fig.13) crossing the (k-l)-th scan line and the k-th scan line(fig.13, Para-94); and
 
a subpixel(pixel PX, fig.13) connected to the (k-l)-th scan line, the k-th scan line, and the j-th data line(fig.13, Para-94, 96),

wherein the subpixel(pixel PX, figs.11&13) includes:

a driving transistor(driving transistor M1, fig.11) configured to control a driving current flowing from a first electrode (drain or source of M1) thereof to a second electrode(source or drain of M1)  thereof according to a data voltage(data signal) applied to a first gate electrode thereof(Para-71/72), the driving transistor(M1) having a second gate electrode (Scan(n-1), fig.11)(bias electrode of M1 electrically connected to S(n-1) line); and

a light emitting element(organic light emitting diode OLED, fig.11) configured to emit light according to the driving current(Para-14, 32, 65, 71, 73).

Regarding claim 2, Kim teaches the display device of claim 1, further comprising an initialization voltage line configured to receive an initialization voltage(initialization voltage Vint, fig.11, Para-76),

wherein the subpixel further includes a first transistor (initialization transistor M4, fig.11) configured to be turned on in response to a (k-1)-th scan signal of the (k-1)-th scan line(Para-76), wherein the first transistor is configured to connect the first gate electrode(node N1) of the driving transistor(M1) to the initialization voltage line(Vint, Para-76).

Regarding claim 13, Kim teaches the display device of claim 1, further comprising a first connection electrode which connects the (k-1)-th scan line to the second gate electrode of the driving transistor(fig.11).
-
claim 14, Kim teaches the display device of claim 13, wherein the first connection electrode is on a same layer (base substrate 200, fig.4) as the second gate electrode of the driving transistor(all components are on base substrate 200).

Claim Rejections - 35 USC § 103

6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


7.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective 

8.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

9.	Claims 5, 8, and 11 are rejected under 35 U.S.C. 103 as being as being unpatentable over Kim et al.(US 2013/0002616 A1).

Regarding claim 5, Kim teaches the display device of claim 1, further comprising an initialization voltage line(Vint) configured to receive an initialization voltage(initialization voltage Vint, fig.11, Para-76),

(T1, fig.14) in which the initialization voltage(Vint) is applied to the first gate electrode of the driving transistor(M1), a first level voltage of a (k-1)-th scan signal is applied to the second gate electrode(S(n-1) of low level is applied to second gate electrode indirectly through assistance transistor M7 as second gate electrode is electrically connected to (n-1) scan line).

Regarding claim 8, Kim teaches the display device of claim 1, wherein, during a second period(T2, fig.14) in which a data voltage of the j-th data line(data) is applied to the first gate electrode(node N1) of the driving transistor(M1), a second level voltage of a (k-1)-th scan signal of the (k-1)-th scan line is applied to the second gate electrode(S(n-1) of high level is applied to second gate electrode indirectly through assistance transistor M7 as second gate electrode is electrically connected to (n-1) scan line).

Regarding claim 11, Kim teaches the display device of claim 1, wherein, during a third period(T3, fig.14) in which the light emitting element(OLED) emits light according to the driving current of the driving transistorM1), a second level voltage of a (k-1)-th scan signal of the (k-1)-th scan line is applied to the second gate electrode(S(n-1) of high level is applied to second gate electrode indirectly through assistance transistor M7 as second gate electrode is electrically connected to (n-1) scan line).

10.	Claims 3, 4, 19, and 20 are rejected under 35 U.S.C. 103 as being as being unpatentable over Kim et al.(US 2013/0002616 A1) in view of RHA et al.(US 2019/0147796 A1)(herein after RHA).

Regarding claim 3, Kim teaches the display device of claim 2, wherein the subpixel further includes:

a second transistor(switching transistor M2, fig.11) configured to be turned on in response to a k-th scan signal(Scan(n), fig.11) of the k-th scan line, wherein the second transistor (M2) is configured to connect the first electrode(node N2) of the driving transistor(M1) to the j-th data line(Para-72);

a third transistor(compensation transistor M3, fig.11, Para-69) configured to be turned on in response to the k-th scan signal (Scan(n), fig.11), wherein the third transistor(M3) is configured to connect the first gate electrode(node N1) of the driving transistor(M1) to the second electrode(node N3) of the driving transistor(M1); and 

Nevertheless, Kim is not found to teach expressly the display device, wherein the subpixel further includes: a fourth transistor configured to be turned on in response to the k-

However, RHA teaches an electroluminescent display device, wherein the subpixel further includes:
 
a second transistor(first switching TFT T1, fig.7) configured to be turned on in response to a k-th scan signal(SC(n), fig.7) of the k-th scan line, wherein the second transistor(T1) is configured to connect the first electrode(first node N1) of the driving transistor(driving TFT DT) to the j-th data line (Vdata, figs.8&9B, and related text);

a third transistor(third switching TFT T3, fig.7) configured to be turned on in response to the k-th scan signal(SC(n), fig.7), wherein the third transistor(T3) is configured to connect the first gate electrode(second node N2) of the driving transistor (DT) to the second electrode(third node N3) of the driving transistor(DT); and 

a fourth transistor(fifth switching TFT T5, fig.7) configured to be turned on in response to the k-th scan signal(SC(n), fig.7), wherein the fourth transistor is configured to connect a first electrode of the light emitting element(at fourth node N4, OLED, fig.7) to the initialization voltage line (initialization power line 16, Vinit, fig.7, Para-90).


Regarding claim 4, Kim as modified by RHA teaches the display device of claim 3, further comprising:
 
a k-th light emission line(light emission control line EMn, fig.13, Para-97, Kim) parallel to the (k-l)-th scan line(scan line Sn-1, fig.13, Kim) and the k-th scan line(scan line Sn, fig.13, Kim); and 

a first driving voltage line(first power source voltage ELVDD, fig.11, Kim) configured to receive a first driving voltage (ELVDD, Kim),

wherein the subpixel further includes:
(first light emission control transistor M5, fig.11, Para-68, Kim)  configured to be turned on in response to a k-th light emission signal(EMn, fig.11, Kim) of the k-th light emission line, wherein the fifth transistor(M5, Kim) is configured to connect the first electrode(node N2, Kim) of the driving transistor(M1, Kim) to the first driving voltage line (ELVDD, fig.11, Kim); and 

a sixth transistor(second light emission control transistor M6, fig.11, Para-69, Kim)  configured to be turned on in response to the k-th light emission signal(EMn, fig.11, Kim), wherein the sixth transistor(M6, Kim) is configured to connect the second electrode(node N3, Kim) of the driving transistor(M1, Kim) to the light emitting element(OLED, Kim).

Regarding claim 19, Kim as modified by RHA teaches the display device of claim 13, further comprising an initialization voltage line(initialization voltage Vint, fig.11, Para-76, Kim;  initialization power line 16, Vinit, fig.7, Para-90, RHA)(for motivation, please see the rejection of claim 3 above) to which an initialization voltage is applied,

wherein the subpixel further includes:
 
a first transistor(T4, RHA) having a gate electrode connected to the (k-l)-th scan line(SC(n-1), RHA), a first electrode (16, Vinit, RHA), and a second electrode connected to the first gate electrode (at node N2, RHA) of the driving transistor(DT); and


    PNG
    media_image1.png
    375
    475
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    673
    545
    media_image2.png
    Greyscale

Prior art(fig.7)    claimed invention(fig.4)

a second connection electrode(connection between two transistors of T4, fig.7, RHA) connecting the second electrode of the first transistor(T4, indirectly) to the first gate electrode(node N2, RHA) of the driving transistor(DT, fig.7, RHA).

Regarding claim 20, Kim as modified by RHA teaches the display device of claim 19, wherein the first connection electrode and the second connection electrode overlap each other(fig.7, RHA, as the structure is similar, it is obvious that first connection electrode and second connection electrode in RHA’s disclosure would overlap each other).
Claim 15 is rejected under 35 U.S.C. 103 as being as being unpatentable over Kim et al.(US 2013/0002616 A1) in view of JEONG et al.(US 2018/0151126 A1)(herein after JEONG).

Regarding claim 15, Kim is not found to teach expressly the display device of claim 13, further comprising at least one insulating film between the (k-l)-th scan line and the first connection electrode.

However, JEONG teaches a display device, where an insulating layer is interposed between two scan lines and overlapping each other(Para-59, 61).
 
Therefore, it would be obvious to one of an ordinary skill in the art, before the effective filing date of the application, to have modified Kim with the teaching of JEONG to include the feature in order to reduce line load(reduce space). 

Allowable Subject Matter

12.	Claims 6, 7, 9, 10, 12, and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Claim 6: None of the cited references, on record, alone or in combination provides the motivation to fairly teach or suggest the applicants’ invention, “the display device of claim 5, wherein, during the first period, the first level voltage of the (k-1)-th scan signal is lower than the initialization voltage”.

Claim 7:  None of the cited references, on record, alone or in combination provides the motivation to fairly teach or suggest the applicants’ invention, “the display device of claim 5, wherein, during the first period, a voltage difference between the second gate electrode and the first electrode of the driving transistor is lower than a voltage difference between the first gate electrode and the first electrode of the driving transistor”.

Claim 9: None of the cited references, on record, alone or in combination provides the motivation to fairly teach or suggest the applicants’ invention, “the display device of claim 8, wherein, during the second period, the second level voltage of the (k-l)-th scan signal is higher than the data voltage”.
Claim 10: None of the cited references, on record, alone or in combination provides the motivation to fairly teach or suggest the applicants’ invention, “the display device of claim 8, wherein, during the second period, a voltage difference between the second gate electrode and the first electrode of the driving transistor is higher than a voltage difference between the first gate electrode and the first electrode of the driving transistor”.

Claim 12: None of the cited references, on record, alone or in combination provides the motivation to fairly teach or suggest the applicants’ invention, ”the display device of claim 11, wherein, during the third period, a voltage difference between the second gate electrode and the first electrode of the driving transistor is higher than a voltage difference between the first gate electrode and the first electrode of the driving transistor”.

Claim 16: None of the cited references, on record, alone or in combination provides the motivation to fairly teach or suggest the applicants’ invention, ”the display device of claim 15, wherein the at least one insulating film includes: a buffer film on the first connection electrode and the second gate electrode of the driving transistor; and a gate 

Claims 17 and 18 are objected to because of their dependency on the objected base claim respectively.

Examiner Note


13. 	The Examiner cites particular figures, paragraphs, columns and line numbers in the references, as applied to the claims above. Although the particular citations are representative teachings and are applied to specific limitations within the claims, other passages, internally cited references, and figures may also apply. In preparing a response, it is respectfully requested that the Applicant fully consider the references, in their entirety, as potentially disclosing or teaching all or part of the claimed invention, as well as fully consider the context of the passage as taught by the references or as disclosed by the Examiner.
Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD SAIFUL A SIDDIQUI whose telephone number is (571)270-1530. The examiner can normally be reached on Mon-Fri: 9:00AM - 5:30PM.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MD SAIFUL A SIDDIQUI/
Primary Examiner, Art Unit 2692 
February 27, 2021